Exhibit 99.6 Regulation 9D – Report on the Liabilities of the Reporting Corporation and Companies that are Consolidated or Proportionately Consolidated in the Financial Statements as at June 30, 2011 1 The liabilities of the reporting corporation, as a separate legal entity: A. Liability certificates issued by the reporting corporation, held by the public, except for the liability certificates held by the parent company of the reporting corporation, a controlling shareholder therein, corporations under their control or under the control of the reporting corporation. Principal payments Gross interest payments CPI-linked (NIS) (pre-tax) NIS millions NIS millions First year 79 Second year 64 Third year 48 Fourth year 32 Fifth year onwards 16 Total On July 3, 2011, the Company issued additional debentures (see Note 12D to the consolidated financial statements). The information in this report is correct as at June 30, 2011 and does not include the new debentures. B. Liability certificates and non-banking credit as follows: Liability certificates issued by the reporting company, which are not held by the public, except for the liability certificates held by the parent company of the reporting corporation, a controlling shareholder therein, corporations under their control or under the control of the reporting corporation. Principal payments Principal payments Gross interest payments CPI-linked (NIS) Unlinked (NIS) (pre-tax) NIS millions NIS millions NIS millions First year 69 - 30 Second year - - 27 Third year - - 27 Fourth year - - 27 Fifth year onwards - Total 69 C. Credit received by the reporting corporation from the Bank of Israel Principal payments Gross interest payments Unlinked (NIS) (pre-tax) NIS millions NIS millions First year Second year 77 Third year Fourth year Fifth year onwards Total 1 2 For liabilities of the subsidiaries and the proportionately-controlled subsidiaries of the reporting corporation, except for companiesthat are themselves a reporting corporation, the following will be specified: A. Credit received by the subsidiaries from the Bank of Israel B. Total liability certificates issued by the subsidiaries Principal payments Principal payments Gross interest payments CPI-linked (NIS) Unlinked (NIS) (pre-tax) NIS millions NIS millions NIS millions First year 9 34 Second year 11 25 Third year 11 17 Fourth year 12 8 Fifth year onwards 20 31 3 Total 74 87 3 Credit from Group companies or liability certificates held by Group companies: Credit received by the reporting corporation from companies that are consolidated or proportionately consolidated in its financial statements, and the balance of liability certificates issued by the reporting corporation held by them. Principal payments Gross interest payments CPI-linked (NIS) (pre-tax) NIS million NIS millions First year 46 Second year 37 Third year 28 Fourth year 19 Fifth year onwards 9 Total 2
